Title: To George Washington from Brigadier General Hugh Mercer, 27 July 1776
From: Mercer, Hugh
To: Washington, George



Sir,
Perth Amboy [N.J.] 27th July 1776

General Heard, Genl Roberdeau have considered with me the Plan proposed for Attacking the Posts on Staten Island—Two things we entirely agree in—Namely that the Number of Troops proposed are by no means equal to the Undertaking—We cannot rationally suppose the Enemies Force on the Island to be less than 10,000—where these are cheifly posted we have no intelligence to be depended on—Several out guards posted along the Shores of the Island are in our View—but these we can only regard as necessary to the Sec[u]rity of their main body; who may speedily come to the asistance of any one Post—The Craft necessary to convey a sufficient body for a successfull attack on the Enemy is not so far as I can find to be collected along the Shores here—It is true there are many small Vessels—but the greater Number ill constructed for making a Descent—It is therefor our Opinion that before any grand Effort is made,

a Number of flat bottomd Boats be constructed for the Purpose as well as those we have put in the best repair—We have Carpenters enough in the Troops here; Tools, Nails, & other Materials may be had—and we wait your order to set about this part of the Service.
In Raritan River are Craft of different Sizes calculated to transport 1000 Men[,] Raway River—300 [men]. Genl Heard will be able to inform your Excellency what Craft may be ready in Thompsons Creek—Elizabeth Town and Newark. I have the honour to be Sir Your Excellencys Most obedt Servt

Hugh Mercer


No Troops have joind since last return.

